Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-25 were canceled.  
Claims 2-16 and 18 were amended. 
Claims 26-27 were added.
Claims 1-18 and 26-27 are pending and under consideration. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 22. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “said antibody or portion” in line 7 should be deleted. Alternatively, “said antibody or portion” should read “said anti-BST1 antibody or said antigen-binding portion thereof”. Appropriate correction is required.

(s) 6 is/are objected to because of the following informalities: “the anti-BST1 antibody or an antigen-binding portion thereof” should read “the anti-BST1 antibody or the antigen-binding portion thereof”. Appropriate correction is required.

Claim(s) 11 is/are objected to because of the following informalities: “the antibody” in line 2 should read “the anti-BST1 antibody”. Appropriate correction is required.

Claim(s) 13 is/are objected to because of the following informalities: “ovarian cancer and pancreatic cancer” in line 5 should read “ovarian cancer or pancreatic cancer”. Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities: “an anti-BST1 antibody or antigen-binding portion thereof” in line 2 should read “the anti-BST1 antibody or the antigen-binding portion thereof”. Appropriate correction is required.

Claim(s) 16 is/are objected to because of the following informalities: “to a patient” in line 2 should read “to the patient” and “(A) and (B) of a pharmaceutical combination as defined in to claim 1” in line 3 should read “(A) and (B) of the pharmaceutical combination as defined in claim 1”. Appropriate correction is required.

Claim(s) 17 is/are objected to because of the following informalities: “the anti-BST1 antibody or antigen-binding portion is afucsoylated” should read “the anti-BST1 the antigen-binding portion thereof is afucosylated”. Appropriate correction is required.

Claim(s) 18 is/are objected to because of the following informalities: “ovarian cancer and pancreatic cancer” in line 3 should read “ovarian cancer or pancreatic cancer”. Appropriate correction is required.

Claim(s) 26 is/are objected to because of the following informalities: “the antibody is afucsoylated” should read “the anti-BST1 antibody is afucosylated”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
8  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody 
Claim Analysis
The instant claims are directed to a genus of pharmaceutical combination comprising an anti-BST1 antibody and a cytidine analogue, wherein (i) the anti-BST1 antibody competes for binding to BST1 with an antibody comprising SEQ ID NO: 2 and SEQ ID NO: 4; or (ii) the anti-BST1 antibody comprises CDRs of SEQ ID NO: 10, 12, 14, 16, 18, and 20; or SEQ ID NO: 10, 51, 14, 16, 18, and 20, optionally wherein the SEQ ID Nos independently comprise one to five amino acid substitution, addition or deletions.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. Instant specification disclosed BST1_A2 anti-BST1 antibody comprising CDR sequences of SEQ ID NO: 10, 12, 14, 16, 18 and 20 (example 4, page 84). However, this single species antibody cannot be considered as representative number of species falling within the scope of the genus of antibodies comprising CDR sequences of SEQ ID NO: 10, 12, 14, 16, 18 and 20, optionally wherein SEQ ID Nos independently comprise one to five amino acid substitution, addition or deletion. Because of the amino acid variations in CDRs by amino acid 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with all possible amino acid substitutions, additions and deletions in six CDR sequences (specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens are not defined due to amino acid substitution, addition, and deletion in the CDRs in instant claims).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

                

Claims 1-18 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1(A)(i) recites “an anti-BST1 antibody or an antigen-binding portion thereof which competes for binding to BST1 with an antibody comprising a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2, and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 4”.  The structure of these “competing” antibodies is entirely undefined beyond the general description of “an antibody.” The recitation of antibodies that “competes with” 
It is acknowledged that methods of identifying “competing” antibodies were available in the art at the time the invention was made. But even if a selection procedure is sufficient to enable the skilled artisan to identify “competing” antibodies, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). Adequate written description requires more than a mere statement that it is part of the invention. Instead, an “adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed.” See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
The instant specification disclosed the reference antibody recited in subpart (A)(i) of claim 1 which is BST1_A2 antibody comprising SEQ ID NO: 2 and 4 (example 4, page 84). However, instant specification does not provide any competition assay of any antibody with this reference antibody BST1_A2. The instant specification disclosed two more monoclonal antibodies BST1_A1 and BST1_A3 (example 4, page 84). However, the instant specification does not provide any evidence that these two antibodies 
In summary, the specification fails to describe at least a substantial number of antibodies within the genus claimed and furthermore fails to describe a representative number of antibodies encompassed by the claims. Moreover, the specification does not describe a correlation between any particular identifying (i.e., substantial) structural feature that describes the presupposed representative species and is shared by at least most of the other members of the genus, and any one particular identifying, shared, functional feature that may be attributed to the presence of the structural feature. In an unpredictable art, as here, the disclosure of only a few closely related species does not provide the skilled artisan with a representative number of species sufficient to show applicants were in possession of the claimed genus. In this case, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-18 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013003625 (hereinafter WO ‘625; IDS) and Karahoca et al (Clinical Epigenetics, vol. 5, no. 1, 2013, page 3; IDS).
Regarding claim 1 and 6, WO ‘625 teaches antibodies directed against BST1 (page 1, last paragraph). WO ‘625 teaches SEQ ID NO: 2 which is same amino acid sequence as SEQ ID NO: 2 of instant application (see below for Result 2 of 2.rag).  WO ‘625 teaches SEQ ID NO: 4 which is same amino acid sequence as SEQ ID NO: 4 of instant application (see below for Result 2 of 4.rag).  SEQ ID NO: 2 of instant application comprises CDR sequence SEQ ID NO: 10, 12 and 14 and SEQ ID NO: 4 of instant application comprises CDR sequence SEQ ID NO: 16, 18 and 20. 
Regarding claim 1(A)(i), WO ‘625 teaches that the isolated antibody is an antibody that competes with any of the preceding antibodies for binding to BST1 (page 

Result 2 of 2.rag

    PNG
    media_image1.png
    603
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    591
    media_image3.png
    Greyscale


Result 2 of 4.rag

    PNG
    media_image4.png
    597
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    367
    580
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    313
    595
    media_image6.png
    Greyscale


Regarding claims 2, 13, 16 and 18, WO ‘625 teaches methods for the treatment of diseases, such as the BST1 mediated disorders, e.g. human cancers, including acute myeloid leukemia (AML), B-cell chronic lymphocytic leukemia, breast cancer, colorectal 
Regarding claims 4-5, WO ‘625 teaches that the heavy chain and light chain CDR sequences may comprise one or more conservative sequence modification, such as one, two, three, four, five or more amino acid substitutions, additions or deletions (page 26, second paragraph). 
Regarding claim 8, WO ‘625 teaches that the isolated antibody is a full-length antibody of an IgG1, IgG2, IgG3, or IgG4 isotype (page 4, sixth paragraph). WO ‘625 teaches that the present disclosure provides isolated antibodies, in particular murine, chimeric, humanized and fully-human monoclonal antibodies that bind to the BST1 (page 2, first paragraph). 
Regarding claim 9, WO ‘625 teaches that Figure 8 shows BST1_A2 and BST 1_A2_NF eliciting an antibody dependent cellular cytotoxicity (ADCC) response in the presence of effector cells (page 8, paragraph 4).
Regarding claim 10, WO ‘625 teaches that the Fc region is modified to increase the ability of the antibody to mediate antibody dependent cellular cytotoxicity (ADCC) and/or to increase the affinity of the antibody for an Fc receptor by modifying one or more amino acids (page 31, paragraph 4)

Regarding claim 12, WO ‘625 teaches compositions of the present invention comprise an isolated antibody or antigen-binding portion and a pharmaceutically acceptable carrier (page 4, paragraph 9).
Regarding claim 14-15, WO ‘625 teaches that also within the scope of the present invention are kits comprising the antibody compositions of the invention (e.g. monoclonal antibodies, bispecific or multispecific molecules, or immunoconjugates) and instructions for use. The kit can further contain one or more additional reagents, such as an immunosuppressive reagent, a cytotoxic agent or a radiotoxic agent (page 74, paragraph 3).
Regarding claims 17 and 26, WO ‘625 teaches that the antibody is a defucosylated antibody (page 4, paragraph 7).
However, WO ‘625 does not teach treating cancer using cytidine analogue.
Regarding claim 1, 3 and 27, Karahoca et al teaches 5-aza-2’-deoxycytidine (5-AZA-CdR, decitabine) for treating cancer such as myelodysplastic syndrome (MDS) and acute myeloid leukemia (AML) (abstract). Karahoca et al teaches that low-dose 5-AZA-
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the anti-BST1 antibody of WO ‘625 and 5-aza-2’-deoxycytidine taught by Karahoca et al to make a pharmaceutical combination of the claimed invention because prior arts teaches that both components anti-BST1 antibody and 5-aza-2’-deoxycytidine are used for the same purpose, i.e. treating cancer. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 6, 8, 9, 11, 16, 17, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 32-34 and 36 of copending Application No. 17/046551 (hereinafter application ‘551; US2021/0032360; PTO-892) in view of Karahoca et al (Clinical Epigenetics, vol. 5, no. 1, 2013, page 3; IDS).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 2 and 16, application ‘551 claims a method of treating myelodysplastic syndrome (MDS) in a patient, the method comprising administering an effective amount of an anti-BST1 antibody or an antigen-binding portion thereof to the patient, wherein the anti-BST1 antibody or an antigen-binding portion thereof comprises: (a) a heavy chain variable region comprising: i) a first vhCDR comprising SEQ ID NO: 10; ii) a second vhCDR comprising a sequence selected from SEQ ID NO: 12 and SEQ ID NO: 51; and iii) a third vhCDR comprising SEQ ID NO: 14; and (b) a light chain variable region comprising: i) a first vlCDR comprising SEQ ID NO: 16; ii) a 
Regarding claim 1 and 6, application ‘551 claims a method of treating myelodysplastic syndrome (MDS) in a patient, the method comprising administering an effective amount of an anti-BST1 antibody or an antigen-binding portion thereof to the patient, wherein: (A) the anti-BST1 antibody or the antigen-binding portion thereof comprises: (i) a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2; and/or (ii) a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 4; or -3- 4832-5166-6126.1Atty. Dkt. No. I 11346-0209 (B) the anti-BSTI antibody or the antigen-binding portion thereof comprises an antibody or antigen- binding portion thereof which binds to the same epitope on BST1 as an antibody comprising: (i) a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 2: and (ii) a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 4 (claim 30). SEQ ID NO: 2 and 4 of application ‘551 are same amino acid sequence as SEQ ID NO: 2 and 4 of instant application, respectively (SCORE; result 7 of 2.rapbm, result 7 of 4.rapbm).
Regarding claim 8, application ‘551 claims the method of claim 29, wherein the anti-BST1 antibody is a human IgG1 monoclonal antibody (claim 32).

Regarding claim 11, application ‘551 claims the method of claim 29, wherein the antibody is a bispecific antibody or multi-specific antibody which specifically binds to a first antigen comprising BST1 and a second antigen selected from the group consisting of the CD3 antigen and the CD5 antigen (claim 36).
Regarding claim 17 and 26, application ‘551 claims the method of claim 29, wherein the anti-BST1 antibody or antigen-binding portion thereof is afucsoylated or defucosylated (claim 33).
However, application ‘551 does not teach treating cancer using cytidine analogue.
Regarding claim 1, 3 and 27, Karahoca et al teaches 5-aza-2’-deoxycytidine (5-AZA-CdR, decitabine) for treating cancer such as myelodysplastic syndrome (MDS) and acute myeloid leukemia (AML) (abstract). Karahoca et al teaches that low-dose 5-AZA-CdR is effective for MDS and AML and can induce complete remissions (abstract).  Karahoca et al teaches that 5-AZA-CdR displays significant antineoplastic activity against tumors in a mouse model (page 4, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the anti-BST1 antibody of application ‘551 and 5-aza-2’-deoxycytidine taught by Karahoca et al to make a pharmaceutical combination of the claimed invention because prior arts teaches that both components anti-BST1 antibody and 5-aza-2’-deoxycytidine are used for the same purpose, i.e. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643